Thompson, J.,
delivered the opinion of the court on the motion for re-hearing.
As long as the contract remains executory, the ven-dee has the right to reject the goods, if, when he has an opportunity of inspecting them, he finds that they do not answer the representations on which he has agreed to purchase them. It is immaterial what those representations are called, whether conditions or warranties. If the goods are not what they are represented to him, whether in quantity or in quality, he has the right to reject them; and when he thus rejects them, he is not bound to return them at his own expense. In this respect there is no difference in principle between this case and the case of Landesman v. Gumersell (16 Mo. App. 459), where this court held that, where the vendor 'sends more goods than the vendee has ordered, the latter is under no obligation to inspect them, or to return them at his own expense. It is only where he accepts *289the goods, and afterwards seeks to • rescind the contract, that he is bound to return them.
There is nothing farther in the motion for re-hearing, which seems to call for special observations, and, with the concurrence of Rombauer, J., it is overruled.